   AO 245C (Rev. 09/20) Case
                         Amended 2:13-cr-00019-RCJ-GWF
                                   Judgment in a Criminal Case         Document 152 Filed 09/29/20 (NOTE:
                                                                                                     PageIdentify
                                                                                                           1 ofChanges
                                                                                                                  10 with Asterisks (*))
                         Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                        __________ District
                                                               District     of __________
                                                                        of Nevada
                                                                                   )
                 UNITED STATES OF AMERICA
                                                                                   )
                                                                                       AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                            )
                           JOSHUA CROFT                                            )   Case Number: 2:13-CR-0019-RCJ-GWF
                              aka: Truth                                           )   USM Number: 47530-48
   Date of Original Judgment:             3/13/2014                                )   Lauria Lynch-German, Retained
                                          (Or Date of Last Amended Judgment)       )   Defendant’s Attorney


   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                              (*) One and eleven of the Indictment
   G pleaded nolo contendere to count(s)
       which was accepted by the court.
   G was found guilty on count(s)
       after a plea of not guilty.
   The defendant is adjudicated guilty of these offenses:
   Title & Section ?               Nature of Offense                                                              Offense Ended             Count
   18 U.S.C. § 1951                Conspiracy to Interfere with Commerce by Robery                                12/28/2012                ONE

   18 U.S.C. § § 1951 & 2          Interference with Commerce by Robbery & Aiding & Abetting                      12/28/2012                ELEVEN


          The defendant is sentenced as provided in pages 2 through            7       1         of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   ✔ Count(s) ALL REMAINING
   G                                                     ✔ are dismissed on the motion of the United States.
                                                    G is G
            It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                                  9/22/2020
                                                                                       Date of Imposition of Judgment


                                                                                       Signature of Judge
                                                                                             ROBERT C. JONES,                 U.S. DISTRICT JUDGE
                                                                                       Name and Title of Judge


                                                                                       Date September 29, 2020.




                                                                                                               This page is always included when printing.
Print this page now         Reset this page
    AO 245C (Rev. 09/20)Case   2:13-cr-00019-RCJ-GWF
                         Amended  Judgment in a Criminal Case     Document 152 Filed 09/29/20 Page 2 of 10
                         Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page
                                                                                                                           2 of 7     of        1
    DEFENDANT: JOSHUA CROFT aka: Truth
    CASE NUMBER: 2:13-CR-0019-RCJ-GWF

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of :
    (*)100 months as to Counts One and Eleven, concurrently to each count; and consecutive to the undischarged sentence
    imposed by the Eighth Judicial district Court, Clark County, Nevada, in Case No.: C283556.




    (*)X The court makes the following recommendations to the Bureau of Prisons:
    G
           That the defendant be designated to a facility within 500 miles of Las Vegas.



    ✔
    G      The defendant is remanded to the custody of the United States Marshal.

    G      The defendant shall surrender to the United States Marshal for this district:
           G     at                                 G    a.m.      G    p.m.      on                                       .

           G     as notified by the United States Marshal.

    G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           G     before 2 p.m. on                                            .

           G     as notified by the United States Marshal.

           G     as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
    I have executed this judgment as follows:




           Defendant delivered on                                                        to

    at                                                   with a certified copy of this judgment.




                                                                                                    UNITED STATES MARSHAL


                                                                             By
                                                                                               DEPUTY UNITED STATES MARSHAL




                                                                                                                   Include this page when printing?
Print this page now       Reset this page                                                                                       Yes             No
   AO 245C (Rev. 09/20)Case   2:13-cr-00019-RCJ-GWF
                        Amended  Judgment in a Criminal Case     Document 152 Filed 09/29/20 Page 3 of 10
                        Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment—Page
                                                                                                                           3 of 7 of           1
  DEFENDANT: JOSHUA CROFT aka: Truth
  CASE NUMBER: 2:13-CR-0019-RCJ-GWF
                                                       SUPERVISED RELEASE
  Upon release from imprisonment, you will be on supervised release for a term of :
   (*)Three (3) years per count; all counts concurrently.




                                                   MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually..
           G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
  4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
  5.   ✔
       G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.




                                                                                                                  Include this page when printing?
Print this page now        Reset this page                                                                                      Yes            No
    AO 245C (Rev. 09/20)Case   2:13-cr-00019-RCJ-GWF
                         Amended  Judgment in a Criminal Case      Document 152 Filed 09/29/20 Page 4 of 10
                         Sheet 3A — Supervised Release
                                                                                                           Judgment—Page               of     1
                                                                                                                           4 of 7
    DEFENDANT: JOSHUA CROFT aka: Truth
    CASE NUMBER: 2:13-CR-0019-RCJ-GWF

                                        STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
          time frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
          the court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
          was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
          tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the specific risks posed by your criminal record and you must comply with that instruction.
          The probation officer may contact the person and confirm that you have notified the person about the specific risks posed by your
          criminal record.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.

    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.

    Defendant's Signature                                                                                     Date




                                                                                                                     Include this page when printing?
Print this page now         Reset this page                                                                                      Yes          No
    AO 245C (Rev. 09/20)Case   2:13-cr-00019-RCJ-GWF
                         Amended  Judgment in a Criminal Case   Document 152 Filed 09/29/20 Page 5 of 10
                         Sheet 3D — Supervised Release                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page
                                                                                                                 5 of 7 of           1
    DEFENDANT: JOSHUA CROFT aka: Truth
    CASE NUMBER: 2:13-CR-0019-RCJ-GWF

                                 (*)    SPECIAL CONDITIONS OF SUPERVISION
      (*)
      MENTAL HEALTH TREATMENT - You shall participate in mental health treatment program and follow the rules and
      regulations of that program. The probation officer, in consultation with the treatment provider, will supervise your
      participation in the program (provider, location, modality, duration, intensity, etc.) is recommended.

      NO CONTACT CONDITION - You must not communicate, or otherwise interact, with Chilicia Jamerson, either directly or
      through someone else, without first obtaining the permission of the probation officer.

      SEARCH AND SEIZURE - Your shall submit to the search of your person, property, residence, or automobile under your
      control by the probation officer or any other authorized person under the immediate personal supervision of the probation
      officer, without a search warrant to ensure compliance with all conditions of release.




                                                                                                        Include this page when printing?
Print this page now       Reset this page                                                                            Yes             No
   AO 245C (Rev. 09/20)Case
                        Amended2:13-cr-00019-RCJ-GWF
                                 Judgment in a Criminal Case      Document 152 Filed 09/29/20 Page 6 of 10
                        Sheet 5 — Criminal Monetary Penalties                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment — Page              of          1
                                                                                                                       6 of 7
   DEFENDANT: JOSHUA CROFT aka: Truth
   CASE NUMBER: 2:13-CR-0019-RCJ-GWF
                                             CRIMINAL MONETARY PENALTIES
       The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment            Restitution                Fine                  AVAA Assessment*   JVTA Assessment**
              (*)
   TOTALS           $ 200.00             $ 0.00                      $ 0.00               $ 0.00             $ 0.00


   G The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

   G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

   Name of Payee                            Total Loss***                      Restitution Ordered                     Priority or Percentage
    Clerk of the Court
    Attention: Finance

    Case No. 2:13-CR-19-RCJ-GWF

    333 Las Vegas Blvd. South,

    Room 1334

    Las Vegas, NV 89101




   TOTALS                           $                         0.00         $                        0.00


   G    Restitution amount ordered pursuant to plea agreement $

   G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

        G the interest requirement is waived for       G fine         G restitution.
        G the interest requirement for the      G fine        G restitution is modified as follows:


   * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
   ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
   or after September 13, 1994, but before April 23, 1996.



                                                                                                                     Include this page when printing?
Print this page now         Reset this page                                                                                       Yes              No
   AO 245C (Rev. 09/20)Case
                        Amended2:13-cr-00019-RCJ-GWF
                                 Judgment in a Criminal Case      Document 152 Filed 09/29/20 Page 7 of 10
                        Sheet 6 — Schedule of Payments                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page   7 of 7    of         1
   DEFENDANT: JOSHUA CROFT aka: Truth
   CASE NUMBER: 2:13-CR-0019-RCJ-GWF

                                                     SCHEDULE OF PAYMENTS

   Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:
                                   (*)
   A    ✔ Lump sum payment of $
        G                                 200.00             due immediately, balance due

             G not later than                                     , or
             G in accordance with G C,             G D,     G     E, or    G F below; or
   B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
   C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                           (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

   D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

   E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

   F    ✔ Special instructions regarding the payment of criminal monetary penalties:
        G
              SEE ATTACHED ORDER OF FORFEITURE




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
   Inmate Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




   G Joint and Several
        Case Number
        Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
        (including defendant number)                    Total Amount                       Amount                          if appropriate.




   G The defendant shall pay the cost of prosecution.
   G The defendant shall pay the following court cost(s):
  XG The defendant shall forfeit the defendant’s interest in the following property to the United States:
          SEE ATTACHED ORDER OF FORFEITURE


   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
   fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
   and court costs.
                                                                                                                    Include this page when printing?
Print this page now        Reset this page                                                                                       Yes             No
         Case
         Case2:13-cr-00019-RCJ-GWF
              2:13-cr-00019-RCJ-GWF Document
                                    Document152
                                             150 Filed
                                                 Filed09/29/20
                                                       09/28/20 Page
                                                                Page81of
                                                                       of10
                                                                          3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:13-CR-019-RCJ-GWF

 9                 Plaintiff,                       Amended Final Order of Forfeiture

10          v.

11 JOSHUA CROFT, aka “Truth,”

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Joshua Croft, aka

16 “Truth,” to the criminal offenses, forfeiting the property set forth in the Plea Agreement and

17 the Forfeiture Allegation of the Criminal Indictment and shown by the United States to

18 have the requisite nexus to the offenses to which Joshua Croft, aka “Truth,” pled guilty.

19 Criminal Indictment, ECF No. 1; Plea Agreement, ECF No. 62; Change of Plea, ECF No.

20 60; Preliminary Order of Forfeiture, ECF No. 63.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from December 18, 2013, through January 16, 2014, notifying all potential

27 third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

28 No. 71.
            Case
            Case2:13-cr-00019-RCJ-GWF
                 2:13-cr-00019-RCJ-GWF Document
                                       Document152
                                                150 Filed
                                                    Filed09/29/20
                                                          09/28/20 Page
                                                                   Page92of
                                                                          of10
                                                                             3



 1           This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3           This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

 9   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

10   law:

11           1. a Taurus semi-automatic, .40 caliber handgun, with a silver slide and black

12              bottom, bearing serial number SYJ44555; and

13           2. any and all ammunition

14   (all of which constitutes property).

15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the government’s management of any

18   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

19   disposed of according to law.

20           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22           DATED September 28, 2020.

23

24

25                                                HONORABLE ROBERT C. JONES
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                      2
         Case
          Case2:13-cr-00019-RCJ-GWF
               2:13-cr-00019-RCJ-GWF Document
                                      Document152
                                               150 Filed
                                                    Filed09/29/20
                                                          09/28/20 Page
                                                                    Page10
                                                                         3 of 3
                                                                              10



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 21, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
